COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                   NO. 02-13-00062-CV


In the Interest of K.N., a Child           §    From the 323rd District Court

                                           §    of Tarrant County (323-94280 J-11)

                                           §    June 27, 2013

                                           §    Opinion by Chief Justice Livingston

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By _________________________________
                                           Chief Justice Terrie Livingston